Per Curiam : It is insisted that the summons in this case is void, because it does not run “In the name of the People of the State of Illinois,” as required by section thirty-three of article six of the constitution. The writ runs, “The People of the State of Illinois to the sheriff of Kankakee county.” There is no foundation for the objection. The writ does run in conformity with the constitutional requirement. There is no substantial difference between the new and old constitutions in this respect. Besides, there were here an appearance, plea of the general issue and trial, after which no objection can be taken to the summons. The judgment must be affirmed. Judgment affirmed.*   Christopher W. Knott v. Robert Pepperdine Appeal from the Circuit Court of Montgomery county. Per Curiam : This case is like the preceding one of Knott v. Pepperdine, and is decided in the same way. Judgment affirmed.